








AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT
AND LIMITED WAIVER NO. 1




AMENDMENT NO. 3 AND LIMITED WAIVER NO. 1 TO THE AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of September 23, 2014 (this “Amendment”) among GENERAL CABLE
INDUSTRIES, INC., a Delaware corporation (the “U.S. Borrower”), GENERAL CABLE
COMPANY LTD., a company organized under the laws of Nova Scotia (the “Canadian
Borrower”), SILEC CABLE SAS, a French société par actions simplifiée (the
“French Borrower”), NORDDEUTSCHE SEEKABELWERKE GMBH, a limited liability company
(Gesellschaft mit beschränkter Haftung) existing under the laws of Germany (the
“German Borrower”), GRUPO GENERAL CABLE SISTEMAS, S.L., a public limited
liability company (formerly Grupo General Cable Sistemas, S.A., in process of
conversion) organized under the laws of Spain (“Sistemas”), ECN CABLE GROUP,
S.L., a limited liability company organized under the laws of Spain (“ECN” and,
together with Sistemas, the “Spanish Borrowers” and each, a “Spanish Borrower”),
GENERAL CABLE CORPORATION, a Delaware corporation (“Holdings”), the other Loan
Parties party hereto, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent. Each capitalized term used herein and not defined
herein shall have the meaning ascribed thereto in the Credit Agreement referred
to below.


WITNESSETH
WHEREAS, the Borrowers, the Lenders, the Administrative Agent and certain other
Persons are parties to that certain Amended and Restated Credit Agreement, dated
as of September 6, 2013 (as amended by that certain Amendment No. 1 to Amended
and Restated Credit Agreement, dated as of October 23, 2013 and that certain
Amendment No. 2 to Amended and Restated Credit Agreement, dated as of May 20,
2014, and as the same may be further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”); and
WHEREAS, Holdings has disclosed on its Form 10-Q for the quarterly period ended
June 27, 2014 that it is in the process of investigating payment practices of
its Angolan and Portuguese Subsidiaries to employees of public utility companies
in Angola at various times from 2002 through 2013, which may have implications
under the Foreign Corrupt Practices Act and under the laws of other
jurisdictions;
WHEREAS, the Borrowers have requested that (a) the Administrative Agent and the
Lenders agree to amend the Credit Agreement to provide for certain amendments
and (b) the Required Lenders waive certain Defaults or Events of Default that
may currently exist under clauses (c), (d) and (e) of Article VII of the Credit
Agreement to the extent, and solely to the extent, such Defaults or Events of
Default are due to (I) the representation and warranty in Section 3.23(a) of the
Credit Agreement proving to have been materially incorrect as of any date such
representation and warranty was made or deemed made solely as a result of the
Disclosed Angolan FCPA Matters (as defined in Section 1 below), or (II) the
failure of the Borrowers to observe or comply with the covenants in Section
6.14(c) of the Credit Agreement solely to the extent such failure is the direct
result of the Disclosed Angolan FCPA Matters (the Defaults and Events of Default
described in clauses (I) and (II), to the extent existing on or prior to, but
not after, the date hereof, “Specified Defaults”);
NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and without waiving (except to the extent set forth herein) any
existing or future rights or remedies which the Administrative

890494.06-CHISR01A - MSW

--------------------------------------------------------------------------------



Agent, the European Administrative Agent and the Lenders may have against the
Borrowers or the other Loan Parties, the Administrative Agent and the Lenders
party hereto are willing to agree to so amend and waive certain provisions of
the Credit Agreement on the terms and subject to the conditions expressly set
forth herein.
1.Amendments to the Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 below, the Borrowers, the Lenders
party hereto, the Administrative Agent and the Tranche C Swingline Lender each
agree that:
(a)    Section 1.01 of the Credit Agreement shall be and hereby is amended as of
the date hereof by inserting the following definitions in proper alphabetical
order:
““Disclosed Angolan FCPA Matters” means the actions, proceedings and other
matters relating to the payments of officials of Angolan government-owned public
utilities occurring prior to the Third Amendment Effective Date and disclosed in
Schedule 3.23(a).”
““Third Amendment Effective Date” means September 23, 2014.”
(b)    Section 2.05(c) of the Credit Agreement shall be and hereby is amended as
of the date hereof by deleting the reference to “$25,000,000” contained therein
and inserting “$50,000,000” in lieu thereof.
(c)    Section 3.23(a) of the Credit Agreement shall be and hereby is amended
and restated in its entirety as follows:
“(a)    Each Loan Party and its Affiliates have instituted and maintained
policies and procedures designed to promote and achieve compliance with
Anti-Corruption Laws and their respective directors and officers, and, to the
best of its knowledge, except with respect to the Disclosed Angolan FCPA
Matters, its employees and agents have conducted their business in compliance
with such laws.”
(d)    Section 6.10 of the Credit Agreement shall be and hereby is amended as of
the date hereof by deleting the word “and” appearing before part (D) of clause
(i) of the proviso in Section 6.10 and inserting the words “and (E) any
agreement governing Indebtedness entered into after the Closing Date, to the
extent permitted under Section 6.01, that are, taken as a whole, in the good
faith judgment of the Borrower Representative, not materially more restrictive
with respect to the Borrowers or their Subsidiaries than the restrictions or
conditions contained in the Senior Unsecured Note Documents, taken as a whole,
as in effect on the Effective Date” at the end of such clause (i).
(e)    Schedule 3.23(a) is hereby added to the Credit Agreement as set forth on
Exhibit A hereto.
2.    Waiver. Subject to the satisfaction of the conditions precedent set forth
in Section 3 below, the Lenders party hereto hereby waive any Specified Default
and any right, power or remedy under the Credit Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
with the Credit Agreement to the extent such right, power or remedy is based
solely and directly upon the occurrence of a Specified Default.

2
890494.06-CHISR01A - MSW

--------------------------------------------------------------------------------



3.    Conditions to Effectiveness. The amendment to the Credit Agreement set
forth in Section 1 and the waiver set forth in Section 2 shall become effective
as of the date hereof upon:
(a)    the Administrative Agent’s receipt of counterparts of this Amendment
executed by each Borrower, each other Loan Party, the Administrative Agent, and
the Required Lenders;
(b)    the Borrowers shall have delivered all customary agreements, certificates
and other customary documents reasonably requested by the Administrative Agent
in connection with this Amendment and the matters contemplated hereby;
(c)    the Administrative Agent shall have received a certificate signed by a
duly authorized officer of each Borrower to the effect that, before and after
giving effect to this Amendment on the date hereof: (i) the representations and
warranties contained in Article III of the Credit Agreement and each of the
other Loan Documents are true and correct in all material respects on and as of
the date of such certificate as though made on and as of each such date (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date), and that any
representation or warranty which is subject to any materiality qualifier shall
be required to be true and correct in all respects (in each case excluding any
inaccuracy constituting, or resulting directly from, a Specified Default); and
(ii) no Default or Event of Default has occurred and is continuing or would
result after giving effect to this Amendment; and
(d)    the Borrowers shall have paid to each Agent such fees or other amounts as
may be then payable pursuant to any Loan Document.
4.    Representations and Warranties of the Borrowers. Each Borrower represents
and warrants to each Lender and the Administrative Agent as of the date hereof:
(a)    Each Borrower has the legal power and authority to execute and deliver
this Amendment and the officers of each Borrower executing this Amendment have
been duly authorized to execute and deliver the same and bind such Borrower with
respect to the provisions hereof.
(b)    This Amendment has been duly executed and delivered by each Loan Party
that is a party hereto.
(c)    This Amendment and the Credit Agreement as modified hereby (the “Amended
Agreement”) each constitutes the legal, valid and binding obligations of each
Borrower and each other Loan Party, enforceable against it in accordance with
their terms (except as enforceability may be limited by bankruptcy, insolvency,
reorganization, examinership, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law).
(d)    The execution and delivery by each Loan Party of this Amendment, the
performance by each Loan Party of its obligations under the Amended Agreement
and under the other Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Amended Agreement and the
other Loan Documents: (i) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
except for filings necessary to perfect Liens created pursuant to the Loan
Documents, (ii) will not violate any material Requirement of Law applicable to
any Loan Party or any of its Subsidiaries,

3
890494.06-CHISR01A - MSW

--------------------------------------------------------------------------------



(iii) will not violate or result in a default under any material indenture,
agreement or other instrument binding upon any Loan Party or any of its
Subsidiaries or the assets of any Loan Party or any of its Subsidiaries, or give
rise to a right thereunder to require any payment to be made by any Loan Party
or any of its Subsidiaries, (iv) will not contravene the terms of any
certificates of incorporation, by-laws or other organizational or governing
documents of any Loan Party, and (v) will not result in the creation or
imposition of any Lien on any asset of any Loan Party or any of its
Subsidiaries, except Liens created pursuant to the Loan Documents and Permitted
Liens.
(e)    Each Borrower and each other Loan Party hereby reaffirms all covenants,
representations and warranties made by it in the Credit Agreement and the other
Loan Documents and agrees and confirms that, after giving effect to this
Amendment, all such representations and warranties are true and correct in all
material respects as of the date of this Amendment (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date), and that any representation or warranty which
is subject to any materiality qualifier is true and correct in all respects.
(f)    Each Borrower has caused to be conducted a thorough review of the terms
of this Amendment, the Credit Agreement and the other Loan Documents and each
Borrower’s and its Subsidiaries’ operations since the Effective Date and, as of
the date hereof and after giving effect to this Amendment, no Default or Event
of Default has occurred and is continuing.
5.    Reference to and Effect on the Credit Agreement.
(a)    On and after the effective date hereof, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Credit Agreement as modified by
Section 1 above.
(b)    Except as specifically waived or modified above, the Credit Agreement and
all other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
unless and except as expressly provided herein, operate as a waiver of any
right, power or remedy of the Administrative Agent, the European Administrative
Agent or the Lenders, nor constitute a waiver of any provision of the Credit
Agreement or any other documents, instruments and agreements executed and/or
delivered in connection therewith. For the avoidance of doubt, nothing herein
shall operate as a waiver of any Default or Event of Default arising after the
date hereof.
6.    Costs and Expenses. Each Borrower agrees to pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein and in the Credit
Agreement as amended hereby, and in connection with the preparation,
arrangement, execution and enforcement of this Amendment and all other
instruments, agreements and other documents executed in connection herewith.
7.    Governing Law. ANY DISPUTE BETWEEN ANY LOAN PARTY AND ANY OTHER PARTY
HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS

4
890494.06-CHISR01A - MSW

--------------------------------------------------------------------------------



AMENDMENT, THE CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF
THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.
8.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
9.    Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart. A facsimile signature page hereto sent to the Administrative Agent
or the Administrative Agent’s counsel shall be effective as a counterpart
signature provided each party executing such a facsimile counterpart agrees, if
requested, to deliver originals thereof to the Administrative Agent.
10.    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Amendment, the Credit Agreement and the
other Loan Documents. In the event an ambiguity or question of intent or
interpretation arises, this Amendment, the Credit Agreement and the other Loan
Documents shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Amendment, the Credit
Agreement or any of the other Loan Documents.
11.    Amendment Constitutes Loan Document. This Amendment shall constitute a
“Loan Document” for purposes of the Credit Agreement and the other Loan
Documents.
12.    Reaffirmation of Liens and Guaranties.
(a)    Acknowledgment. Each Loan Guarantor hereby (i) acknowledges receipt of a
copy this Amendment and (ii) consents to the amendment of the Credit Agreement
effected hereby. Each Loan Guarantor acknowledges and agrees that any of the
Loan Documents to which it is a party or otherwise bound shall continue in full
force and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of the Amendment.
(b)    Reaffirmation of Liens. Each of the Loan Parties hereby ratifies,
confirms and reaffirms the grant by it of the Liens and security interests in
Collateral in which it has rights pursuant to the terms of, and its obligations
and agreements under, the Collateral Documents, confirms that this Amendment
does not constitute a novation, payment and reborrowing or termination of the
Secured Obligations under the Credit Agreement and the other Loan Documents as
in effect prior to the date hereof and confirms that all such Collateral will
continue to secure the payment and performance of all Secured Obligations
purported to be secured thereby (including any amount payable under the Credit
Agreement as amended by this Amendment).
(c)    Reaffirmation of Guaranties. Without limiting or qualifying the
foregoing, each of the Loan Guarantors hereby ratifies, confirms and reaffirms
its obligations and agreements under Article X of the Credit Agreement and each
other Loan Guaranty.
[The remainder of this page is intentionally blank]

5
890494.06-CHISR01A - MSW

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
                        
GENERAL CABLE INDUSTRIES, INC., as the U.S. Borrower
 
 
 
By
/s/ Brian J. Robinson
 
Name:
Brian J. Robinson
 
Title:
Executive Vice President
 
 
 
GENERAL CABLE COMPANY LTD., as the Canadian Borrower
 
 
 
By
/s/ Brian J. Robinson
 
Name:
Brian J. Robinson
 
Title:
Executive Vice President






890494.06-CHISR01A - MSW

--------------------------------------------------------------------------------



SILEC CABLE SAS, as the French Borrower
 
 
 
By
/s/ Robert Kenny
 
Name:
Robert Kenny
 
Title:
President
 
 
 
NORDDEUTSCHE SEEKABELWERKE GMBH, as the German Borrower
 
 
 
By
/s/ Günther Schöffner
 
Name:
Günther Schöffner
 
Title:
CEO
 
 
 
GRUPO GENERAL CABLE SISTEMAS, S.L., as a Spanish Borrower
 
 
 
By
/s/ Bradley K. Fry
 
Name:
Bradley K. Fry
 
Title:
CFO
 
 
 
By
/s/ Robert Kenny
 
Name:
Robert Kenny
 
Title:
CEO
 
 
 
ECN CABLE GROUP, S.L., as a Spanish Borrower
 
 
 
By
/s/ Bradley K. Fry
 
Name:
Bradley K. Fry
 
Title:
CFO
 
 
 
By
/s/ Robert Kenny
 
Name:
Robert Kenny
 
Title:
CEO












[signature page to Amendment No. 3]
890494.06-CHISR01A - MSW

--------------------------------------------------------------------------------



 
JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent
 
 
 
By
/s/ Mac A. Banas
 
Name:
Mac A. Banas
 
Title:
Authorized Officer
 
 
 
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, individually and as Tranche C
Swingline Lender
 
 
 
By
/s/ Auggie Marchetti
 
Name:
Auggie Marchetti
 
Title:
Authorized Officer
 
 
 
J.P. MORGAN SECURITIES PLC, as Tranche B Swingline Lender
 
 
 
By
/s/ Tim Jacob
 
Name:
Tim Jacob
 
Title:
Senior Vice President






[signature page to Amendment No. 3]
890494.06-CHISR01A - MSW

--------------------------------------------------------------------------------



Bank of America, N.A.
 
 
 
By
/s/ Monirah J. Masud
 
Name:
Monirah J. Masud
 
Title:
Senior Vice President
 
 
 
Bank of America, N.A.,
acting through its Canada Branch
 
 
 
By
/s/ Sylwia Durkiewicz
 
Name:
Sylwia Durkiewicz
 
Title:
Vice President
 
 
 
Banc of America Securities Limited
 
 
 
By
/s/ Paula Langridge
 
Name:
Paula Langridge
 
Title:
Senior Vice President
 
 
 
CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK
 
 
 
By
/s/ Blake Wright
 
Name:
Blake Wright
 
Title:
Managing Director
 
 
 
By
/s/ James Austin
 
Name:
James Austin
 
Title:
Vice President
 
 
 
WELLS FARGO BANK, NA
 
 
 
By
/s/ Kevin S. Fong
 
Name:
Kevin S. Fong
 
Title:
Authorized Signatory








[signature page to Amendment No. 3]
890494.06-CHISR01A - MSW

--------------------------------------------------------------------------------



WELLS FARGO CAPITAL FINANCE CORPORATION CANADA
 
 
 
By
/s/ David G. Phillips
 
Name:
David G. Phillips
 
Title:
Senior Vice President
 
 
Credit Officer, Canada
 
 
Wells Fargo Capital Finance
 
 
Corporation Canada
 
 
 
WELLS FARGO BANK INTERNATIONAL
 
 
 
By
/s/ Nigel McDonagh
 
Name:
Nigel McDonagh
 
Title:
SVP
 
 
 
By
/s/ Ethan Masterson
 
Name:
Ethan Masterson
 
Title:
Chief Risk Officer
 
 
 
KEYBANK NATIONAL ASSOCIATION
 
 
 
By
/s/ Rufus S. Dowe, III
 
Name:
Rufus S. Dowe, III
 
Title:
Vice President
 
 
 
DEUTSCHE BANK AG NEW YORK BRANCH
 
 
 
By
/s/ Michael Shannon
 
Name:
Michael Shannon
 
Title:
Vice President
 
 
 
By
/s/ Peter Cucchiara
 
Name:
Peter Cucchiara
 
Title:
Vice President








[signature page to Amendment No. 3]
890494.06-CHISR01A - MSW

--------------------------------------------------------------------------------



DEUTSCHE BANK AG LONDON BRANCH
 
 
 
By
/s/ Marcus M. Tarkington
 
Name:
Marcus M. Tarkington
 
Title:
Director
 
 
 
By
/s/ Mary Kay Coyle
 
Name:
Mary Kay Coyle
 
Title:
Managing Director
 
 
 
PNC Bank, National Association
 
 
 
By
/s/ Jeffrey P. Fisher
 
Name:
Jeffrey P. Fisher
 
Title:
Vice President
 
 
 
PNC BANK CANADA BRANCH
 
 
 
By
/s/ Caroline Stade
 
Name:
Caroline Stade
 
Title:
Senior Vice President
 
 
 
RBS Citizens Business Capital, a division of RBS Citizens, N.A.
 
 
 
By
/s/ David Slattery
 
Name:
David Slattery
 
Title:
Vice President
 
 
 
STANDARD CHARTERED BANK
 
 
 
By
/s/ Connie Au
 
Name:
Connie Au
 
Title:
Associate Director
 
 
 
By
/s/ Hsing H. Huang
 
Name:
Hsing H. Huang
 
Title:
Associate Director
 
 
Standard Chartered Bank NY






[signature page to Amendment No. 3]
890494.06-CHISR01A - MSW

--------------------------------------------------------------------------------



HSBC Bank USA, NA
 
 
 
By
/s/ Joseph D. Donovan
 
Name:
Joseph D. Donovan
 
Title:
Vice President
 
 
 
The Huntington National Bank
 
 
 
By
/s/ John D. Whetstone
 
Name:
John D. Whetstone
 
Title:
Vice President
 
 
 
Compass Bank
 
 
 
By
/s/ Michael Sheff
 
Name:
Michael Sheff
 
Title:
SVP
 
 
 
Bank of Montreal-Chicago Branch
 
 
 
By
/s/ Kara L. Goodwin
 
Name:
Kara L. Goodwin
 
Title:
Director
 
 
 
Bank of Montreal
 
 
 
By
/s/ Sean P. Gallaway
 
Name:
Sean P. Gallaway
 
Title:
Vice President






[signature page to Amendment No. 3]
890494.06-CHISR01A - MSW

--------------------------------------------------------------------------------



SunTrust Bank
 
 
 
By
/s/ Sandra Salazar
 
Name:
Sandra Salazar
 
Title:
Vice President
 
 
 
RB International Finance (USA) LLC
 
 
 
By
/s/ John A. Valiska
 
Name:
John A. Valiska
 
Title:
First Vice President
 
 
 
By
/s/ Peter Armieri
 
Name:
Peter Armieri
 
Title:
Vice President
 
 
 
RAIFFEISEN BANK INTERNATIONAL AG
 
 
 
By
/s/ Wolfgang Rachbauer
 
Name:
Wolfgang Rachbauer
 
Title:
 
 
 
 
By
/s/ A. Wallner
 
Name:
A. Wallner
 
Title:
 
 
 
 
U.S. Bank National Association
 
 
 
By
/s/ Matthew Kasper
 
Name:
Matthew Kasper
 
Title:
Vice President
 
 
 
U.S. Bank National Association, Canada Branch as Canadian Lender
 
 
 
By
/s/ Paul Rodgers
 
Name:
Paul Rodgers
 
Title:
Principal Officer










[signature page to Amendment No. 3]
890494.06-CHISR01A - MSW

--------------------------------------------------------------------------------



CAPITAL ONE BUSINESS CREDIT CORP.
 
 
 
By
/s/ Ron Walker
 
Name:
Ron Walker
 
Title:
Senior Vice President
 
 
 
BARCLAYS BANK PLC
 
 
 
By
/s/ Marguerite Sutton
 
Name:
Marguerite Sutton
 
Title:
Vice President
 
 
 
SIEMENS FINANCIAL SERVICES, INC.
 
 
 
By
/s/ John Finore
 
Name:
John Finore
 
Title:
Vice President
 
 
 
By
/s/ Uri Sky
 
Name:
Uri Sky
 
Title:
VP
 
 
 
FirstMerit Bank N.A.
 
 
 
By
/s/ John Zimbo
 
Name:
John Zimbo
 
Title:
Vice President
 
 
 
Morgan Stanley Bank, N.A.
 
 
 
By
/s/ Christopher Winthrop
 
Name:
Christopher Winthrop
 
Title:
Vice President




[signature page to Amendment No. 3]
890494.06-CHISR01A - MSW

--------------------------------------------------------------------------------



EXHIBIT A


Schedule 3.23(a)


Disclosed Angolan FCPA Matters


We have been reviewing, with the assistance of external counsel, certain
commission payments involving sales to customers of our subsidiary in Angola.
The review has focused upon payment practices with respect to employees of
public utility companies, use of agents in connection with such payment
practices, and the manner in which the payments were reflected on our books and
records. We have determined at this time that certain employees in our Portugal
and Angola subsidiaries directly and indirectly made payments at various times
from 2002 through 2013 to officials of Angola government-owned public utilities
that raise concerns under the Foreign Corrupt Practices Act (“FCPA”) and
possibly under the laws of other jurisdictions. We have voluntarily disclosed
these matters to the United States Securities and Exchange Commission (“SEC”)
and the United States Department of Justice (“DOJ”) and have provided them with
additional information at their request. The SEC and DOJ inquiries into these
matters are ongoing. We continue to cooperate with the DOJ and the SEC with
respect to these matters.

[signature page to Amendment No. 3]
890494.06-CHISR01A - MSW